OPINIONS-AG- ** PUBLIC FUNDS — REVOLVING FUNDS — PLEDGE CREDIT OF STATE ** (1) IN CONNECTION WITH THE TAR CREEK PROJECT, THE EXPENDITURE OF PUBLIC FUNDS FROM THE GENERAL REVENUE FUND TO REMEDY POLLUTION IN OKLAHOMA, EVEN WHEN SOME OF THOSE FUNDS WILL BE EXPENDED IN KANSAS, IS FOR A PUBLIC PURPOSE AS THAT TERM IS USED IN ARTICLE X, SECTION 14 (2) MONIES IN THE WATER RESOURCES FUND GRANT ACCOUNT MAY BE USED IN BOTH OKLAHOMA AND KANSAS FOR THE TAR CREEK PROJECT, SO LONG AS IT IS USED TO ACQUIRE, IMPROVE, EXTEND, OR CONSTRUCT A DAM, RESERVOIR, OR WATER STORAGE PROJECT, INCLUDING UNDERGROUND STORAGE PROJECTS, FILTRATION AND WATER TREATMENT. 82 Ohio St. 1085.31 [82-1085.31] AND 82 Ohio St. 1085.32 [82-1085.32] AND 82 Ohio St. 1085.39 [82-1085.39] (3) (A) THE MONIES IN THE STATEWIDE WATER DEVELOPMENT REVOLVING FUND MAY BE USED IN BOTH OKLAHOMA AND KANSAS FOR THE TAR CREEK PROJECT. 82 Ohio St. 1085.40 [82-1085.40](B)(2) (B) INTEREST INCOME IN THIS FUND DERIVED FROM THE INVESTMENT OF THE PRINCIPAL OF THE FUND MUST BE DEPOSITED INTO THE WATER RESOURCES FUND GRANT ACCOUNT UNTIL THE MAXIMUM AMOUNT OF $5,000,000 IS REACHED AND, THEREAFTER, SUCH INCOME NOT NEEDED TO MAINTAIN THE $5,000,000 BALANCE IN THE GRANT ACCOUNT SHALL BE RETAINED IN THE STATEWIDE WATER DEVELOPMENT REVOLVING FUND. 82 Ohio St. 1085.40 [82-1085.40](C) (C) IF MONIES IN THIS FUND ARE PLEDGED AS SECURITY AND COLLATERAL FOR INVESTMENT CERTIFICATES ISSUED BY THE WATER RESOURCES BOARD PURSUANT TO 82 Ohio St. 1053.33 [82-1053.33], A REVOLVING FUND BALANCE SUFFICIENT TO BACK ANY AND ALL OUTSTANDING INVESTMENT CERTIFICATES MUST BE MAINTAINED. 82 Ohio St. 1085.41 [82-1085.41] (D) MONIES IN THIS FUND THAT ARE NOT ENCUMBERED MAY BE TRANSFERRED TO ANOTHER FUND BY THE LEGISLATURE. ARTICLE X, SECTION 23 (POLLUTION, PAYMENTS, EXPENDITURES, PUBLIC USE, OUT OF STATE, REPAYMENT, LIMITATIONS, DEPOSITED) CITE: 82 Ohio St. 1085.31 [82-1085.31], 82 Ohio St. 1085.39 [82-1085.39], 82 Ohio St. 1085.40 [82-1085.40](B) 82 Ohio St. 1085.33 [82-1085.33], 82 Ohio St. 1085.32 [82-1085.32](3) ARTICLE X, SECTION 23, ARTICLE X, SECTION 14, ARTICLE V, SECTION 55 (GEORGE R. BARR JR)